BROOKE, J.
(after stating the facts). Under the conceded facts, the service in this case was good, and was within the terms of the statute, which provides:
“That such service may be made upon any resident of this State by leaving such notice at his usual place of residence with some member of his family of mature age.” Act No. 270, Pub. Acts 1909 (1 Comp. Laws 1915, § 4138).
*361According to the averment of the bill of complaint, plaintiff had actual notice of the situation more than two months before the expiration of the six months period provided by the statute for redemption. By his own showing he must have received defendant’s letter, referring him to the county treasurer, more than three weeks before the expiration of said time. The period of redemption expired on February 27th, yet we find that he did not write to the county treasurer until March 22d, after said period had expired. With reference to the notice the learned circuit judge said:
“Plaintiff had to know the amount of the sheriff’s fees before he could redeem. The notice did not furnish the information. He could not be expected to decide by his own investigation, and decide correctly, at the peril of losing his land for not tendering a large enough amount, or of losing his money if he tendered too large an amount. There might be a very serious question as to what was the correct and legal amount of the sheriff’s fees. Two sources of information were open to him, the defendant and the county clerk, or register in chancery. He could not redeem without this knowledge. He sought it from the defendant, who had caused the notice to be given, and who, in effect, refused to give the information. By his conduct he reduced the number of places where the statute provided redemption might be had from two to one. Such action should extend the period of redemption, so as to allow the plaintiff in this case to redeem.”
With this conclusion we are unable to agree. The notice advised the plaintiff that he could make payment either to the undersigned or to the register in chancery of the county. Plaintiff could have readily ascertained the amount of the fees from the register, and it was his duty to have .done so. It is impossible to escape the conclusion that in this case the plaintiff was guilty of the grossest laches, and that, having through such laches lost his right to redemption within the time fixed by the statute, the courts are power*362less to aid Mm. Paine v. Boynton, 124 Mich. 194 (82 N. W. 816); Rousseau v. Riihiniemi, 186 Mich. 653 (153 N. W. 23).
The decree of the court below must be reversed, and the bill dismissed, with costs to appellant.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.